     Case 1:20-cv-00091-DAD-EPG Document 20 Filed 01/06/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SOLDEDAD ALVARADO-CEBALLOS,                      No. 1:20-cv-00091-DAD-EPG
12                       Plaintiff,
13           v.                                        ORDER TO FILE DISMISSAL DOCUMENTS
                                                       OR MOTION FOR EXTENSION OF TIME
14    EQUIFAX INFORMATION SERVICES,
      LLC,
15
                         Defendant.
16

17          On October 15, 2020, Plaintiff Soledad Alvarado-Ceballos filed a notice of settlement,

18   indicating Plaintiff had reached a settlement with the remaining defendant in this action, Equifax

19   Information Services, LLC. (ECF No. 18). The notice stated that the parties intended to file

20   dismissal documents after Equifax completed “certain future performances[.]” (Id.).

21          The following day, the Court ordered that the parties file dismissal documents by

22   December 18, 2020, (ECF No. 19), which was six-weeks beyond the normal 21-day deadline

23   established by Local Rule 160(b). That deadline has passed, and no dismissal documents have

24   been filed, nor has any party sought an extension of time.

25   ///

26   ///

27   ///

28   ///
                                                       1
     Case 1:20-cv-00091-DAD-EPG Document 20 Filed 01/06/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that within seven (7) days, the parties shall file

 2   either dismissal documents or a motion for an extension of time explaining why there is good

 3   cause to grant such an extension. If the parties fail to comply with this order, the Court may issue

 4   an order to show cause why sanctions should not be imposed.

 5
     IT IS SO ORDERED.
 6

 7      Dated:     January 6, 2021                             /s/
 8                                                      UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                       2
